Citation Nr: 0409416	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  92-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypoglycemia, to 
include as secondary to service-connected panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1981 and from October 1982 to August 1986.
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a decision dated in August 1996, the Board denied the 
veteran's claim as not well grounded.  The veteran appealed 
the decision to the U.S. Court of Appeals For Veterans Claims 
(then named the U.S. Court of Veterans Appeals) (Court).  In 
a memorandum decision dated in March 1999, the Court found 
the veteran's claim well grounded and remanded the case to 
the Board for additional development and readjudication.  In 
compliance with the Court's decision, in December 1999 the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional comments on the 
veteran's behalf in March 2004.


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect entries for 
assessments of hypoglycemia.  The SMRs do not reflect a 
clinically confirmed diagnosis of hypoglycemia.

2.  The Report of Medical Examination at separation rated the 
veteran's endocrine system as normal.

3.  The medical evidence of record does not show the veteran 
to have had hypoglycemia while in active service or within 
one year of his separation from active service.

4.  The weight of the medical evidence does not establish 
that the veteran has hypoglycemia.  

5.  The veteran is service connected for panic disorder with 
agoraphobia.

6.  The medical evidence of record does not show hypoglycemia 
to be caused or made worse by the veteran's panic disorder 
with agoraphobia.


CONCLUSION OF LAW

Hypoglycemia was not present during active service nor was 
such disorder caused or made worse by the service-connected 
panic disorder with agoraphobia.  38 U.S.C.A. §§ 1101, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective well 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument the application of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

First, the veteran has had numerous opportunities to further 
develop his case.  Second, in a letter dated in July 2001 
(letter), the RO provided the veteran with notice of the VCAA 
and VA's obligations thereunder.  The letter informed the 
veteran of the evidence required to support his claim for 
service connection, of VA's duty to assist him, and how VA 
would comply with that duty.  As to who would obtain what 
evidence, the RO provided the veteran VA Forms 21-4142 to 
identify any additional records not already a part of the 
claim file which he desired the RO to obtain on his behalf.  
All he was asked to do was complete, sign, and return the 
forms to authorize the RO to obtain any additional records 
identified.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained all private 
treatment records identified by the veteran and arranged for 
appropriate medical examinations.  All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran nor his representative has identified any 
additional information or evidence either desired obtained in 
support of the claim.

The Board finds VA has complied with the duty to assist the 
veteran.  38 C.F.R. § 3.159(c) (2003).  In light of the 
Board's having found harmless any error arising as a result 
of the VCAA notice letter having been issued after the 
initial adjudication of the veteran's claim, the Board finds 
compliance with the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2003).




Factual background.

Historically, the veteran applied to reopen his claim for 
service connection for hypoglycemia in April 1992.  A July 
1992 rating decision denied the claim.

The veteran's SMRs do not reflect any entries for complaints, 
findings, or treatment for hypoglycemia during his first term 
of service.  There are entries, however, noted during his 
second term.

An entry dated in October 1984 reflects that a 5-hour glucose 
tolerance test showed that, at three hours, the veteran's 
blood sugar was less than 60.  The examiner gave the veteran 
dietary information on how to stabilize his blood sugar and 
entered an impression of reactive hypoglycemia.  An entry 
dated a week later reflects that the veteran presented with a 
request that the dietary instructions be repeated.

An entry in December 1984 reflects the veteran presented with 
a complaint of a problem experienced while descending in a 
commercial aircraft.  He also gave a history of hypoglycemia.  
The examiner noted questionable documentation and some 
improvement with diet.  The veteran was instructed to return 
to the clinic for a blood sugar check if he felt light 
headed.

A March 1985 entry reflects the veteran presented with 
complaints of abdominal discomfort and feeling light headed.  
The examiner entered an assessment of questionable reactive 
hypoglycemia and ordered a glucose tolerance test.  An entry 
recorded four days later reflects that the veteran reported a 
history of dizziness between meals and a diagnosis of 
reactive hypoglycemia pending confirmation by glucose 
tolerance test, the results of which were still pending.  The 
veteran was authorized between meal snacks as well as regular 
meals.

An April 1985 entry reflects the veteran's fasting 2-hour 
glucose tolerance test results as within normal limits.  The 
examiner observed that he believed the veteran to be 
hypoglycemic secondary to low calorie intake and low glycogen 
storage.  The examiner opined that the veteran's problem is 
dietary, not hormonal, as reflected by his fasting blood 
sugar of 101, 142 after two hours.  An entry dated later in 
April reflects the veteran as having presented "having one 
of his 'hypoglycemic' attacks."  The veteran reported that 
the onset was via an upset stomach and nervousness.  The 
examiner observed the veteran's symptoms as typical of his 
attacks, and that the veteran was near tears and presented a 
depressive affect.  The veteran stated he had not eaten 
because his stomach hurt.  The examiner entered an assessment 
of agitated depression.  The veteran was to return for a 
blood sugar test.
 
An entry in late April 1985 reflects the veteran presented 
with complaints of feeling dizzy and faint while walking down 
stairs.  He was instructed to eat meals and between meal 
snacks.  The August 1986 Report of Physical Examination at 
separation reflects the veteran's endocrine system was rated 
as normal.  An October 1986 VA outpatient entry reflects that 
a psychological diagnostic test revealed the veteran to have 
anxiety with somatic manifestations.

A VA examination conducted in February 1987 did not note any 
blood sugar abnormality.  A  VA 3-hour glucose tolerance test 
performed in April 1992 showed the veteran's blood sugar to 
vary from 151 after one hour to 57 after the third hour, with 
a reading of 146 after the second hour.

A March 1987 VA consultation sheet reflects the veteran 
complained of dizziness after missing one meal.  He reported 
his history of anxiety and hypoglycemia  The examiner noted 
that the veteran admitted skipping meals because he becomes 
nauseous and feels too sick to eat.  The examiner observed 
that the veteran's eating difficulties were most likely due 
to his anxiety but recommended a glucose tolerance test to 
rule out hypoglycemia.

A July 1992 Family Medical Center report reflects an 
observation from a provider that the veteran's panic attacks 
may trigger his hypoglycemia episodes, and recommended a 
psychiatric evaluation of the possibility.

The August 1994 VA medical examination report reflects that 
the examiner recounted the veteran's medical history, to 
include a 1993 report by a private provider at St. John's 
endocrinology facility, which interpreted a 5-hour glucose 
tolerance test as showing a hypoglycemic pattern and referred 
the veteran to a nutritionist.  The VA medical examination 
report reflects that the veteran reported daily fatigue 
associated with depressed or "down" feelings, and that 
sometimes he was so tired that it was hard to move.  The 
veteran also reported that, if he adhered to his dietary 
regimen, with no sugar, his symptoms improved.  The veteran 
attributed his weight loss to his recent divorce.

Physical examination reveal no abnormal findings.  The 
examiner noted the veteran's nutrition to be excellent.  The 
examiner observed a slight depressed mein but no gross 
depressive symptoms.  The examiner rendered diagnoses of: by 
history, neuropsychiatric disorder, probably anxiety 
depressive type; by history, mitral valve prolapse, 
controlled with medication; and no evidence of idiopathic or 
reactive type of hypoglycemia.  The examiner also noted that 
a VA 5-hour glucose tolerance test performed the same week as 
the examination was not diagnostic, that is, there was only 
one value, at a 3-hour interval, of 57.  The examiner 
observed that this result was almost identical to a 5-hour 
test performed in 1985 or 1986, and again in 1992.  The 
examiner further noted that, during the glucose test of the 
week of the examination, as well as throughout the SMRs and 
other medical records, the veteran was not, and had not been, 
symptomatic during any of the previous glucose tolerance 
tests.  Thus, the examiner concluded that there was no 
evidence to support a diagnosis of hypoglycemia.  The August 
1984 VA mental examination report reflects no observation or 
finding as to hypoglycemia.

In April 1996, the Board requested an independent medical 
opinion (IME).  The IME was received in June 1996. The IME 
reviewed the medical evidence of record and opined that the 
veteran did not have post-prandial hypoglycemia.  The IME 
noted that there were three recognized subgroups of this 
diagnosis: idiopathic hypoglycemia, early type II diabetes 
mellitus, and alimentary hypoglycemia secondary to 
interruptive gastrointestinal surgery.  The IME found that 
there was no history or physical findings to confirm any of 
the etiologies.  To confirm a diagnosis of hypoglycemia 
either by virtue of a random plasma glucose determination or 
during provoked hypoglycemic episode such as a 5 degree 
glucose tolerance test, the IME stated that it is generally 
necessary to fulfill the Whipple triad which include: 
symptoms consistent with hypoglycemia, laboratory 
confirmation of hypoglycemia, and correction of the symptoms 
by administration of glucose.  The IME concluded that none of 
the medical records contained information which fulfilled 
these criteria; thus, it was his opinion that the veteran did 
not have hypoglycemia.

A May 1999 private report of M.R., M.D., of the Endocrine, 
Diabetes, and Osteoporosis, Center, in Florida, reflects the 
veteran was referred to him for hypoglycemia.  He noted the 
veteran's report of being told he had borderline 
hypoglycemia, and his history of hypoglycemia attacks.  Dr. R 
recorded the veteran's eating habits and noted that, in 
between his meals, the veteran developed typical symptoms of 
reactive hypoglycemia.  Dr. R entered an assessment of 
typical reactive hypoglycemia and recommended extensive diet 
education.  Dr. R's report does not reflect that a glucose 
tolerance test was administered.

A September 2000 VA medical examination report reflects that 
the examiner conducted a thorough review of the veteran's 
claim file.  He noted the veteran's reported history of his 
long-term symptoms and also noted the fact that the veteran's 
records do not reflect a specific diagnosis of hypoglycemia.  
The examiner also noted the absence of any history of a 
thyroid disorder and that the veteran's laboratory results 
showed normal thyroid functioning.  The physical examination 
revealed no abnormalities.

The examiner observed that his review of the entire claim 
file did not reveal any episodes of documented hypoglycemia 
in spite of the veteran's multiple blood glucose checks over 
the past years.  He noted a normal serum thyroid hormone test 
and a normal MRI of the brain.  In response to the Board's 
remand as concerns any relationship between the veteran's 
panic attacks and reported history of hypoglycemia, the 
examiner opined that the veteran did not have any clear 
evidence of hypoglycemia in the past, as he could not find 
any abnormal blood sugars documented in the several tests in 
the past when the veteran was symptomatic.  The examiner also 
observed that it did not make sense that the veteran had 
hypoglycemia induced by panic attacks, as panic attacks were 
sympathetic discharges, which tended to raise blood sugar 
rather than lower it.  Thus, the presence of hypoglycemia in 
the face of a panic attack would not be expected.  Further, 
the examiner observed that the veteran's symptoms tended to 
occur after he ate, which was when most people are least 
susceptible to hypoglycemia.

The examiner recommended against further workup for 
hypoglycemia, as there was absolutely no evidence that the 
veteran had hypoglycemia and because the veteran already had 
had extensive and problematic hypoglycemia workups.  The 
examiner opined that further workup was not indicated unless 
there was a future episode of documented hypoglycemia.  
Further, he opined that random testing for low sugar levels 
was of no benefit for the veteran.  The examiner concluded 
that there was no good evidence for a history of 
hypoglycemia, as the veteran's reported symptoms were 
atypical in their timing and character.  Thus, he opined it 
was very unlikely that the veteran had significant 
hypoglycemia, but he suspected his symptoms were secondary to 
his panic disorder.

A September 2000 VA mental examination report reflects that, 
in response to the Board's remand as concerns any 
relationship between the veteran's panic attacks and reported 
history of hypoglycemia, the examiner observed that, while 
the symptoms of panic attacks and hypoglycemia were similar-
lightheadedness, sweating, and confusion, the overlap is more 
likely due to autonomic activation in both cases, rather than 
the two syndromes being the same.  The examiner opined, 
however, that his experience is that panic attacks do not 
cause hypoglycemia, though the reverse may be true.  While 
noting that it may be possible for hypoglycemia to trigger a 
panic attack, it would not be reasonable to conclude in some 
cases that hypoglycemic episodes may cause panic attacks.  
Further, he would defer to an endocrinologist as to whether 
the veteran had hypoglycemia.  Should an endocrinologist 
render a diagnosis of hypoglycemia, he would deem it as 
likely as not that hypoglycemic episodes could trigger panic 
attacks in the veteran.  However, he noted the veteran 
described having panic attacks more frequently than perceived 
hypoglycemic episodes.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).  Further, a disability which is 
proximately due to or the result of a service-connected 
injury or disease shall be service connected, 38 C.F.R. 
§ 3.310 (2003), and a disability which is aggravated by a 
service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The medical evidence of record shows that the veteran was 
treated for approximately 6 months during service on several 
occasions for reactive hypoglycemia, which was treated with a 
controlled diet.  Nonetheless, there was no record of 
hypoglycemia at discharge, as reflected by the normal rating 
of the 1986 Report of Physical Examination at separation.  
The Board notes the veteran's treatment by private physicians 
in 1992 and 1999 for hypoglycemia.  The Board also notes, 
however, that Dr. R's 1999 report reflects his diagnostic 
assessment as apparently based on the veteran's history.  The 
VA examination in August 1994 revealed no present objective 
evidence to support a diagnosis of hypoglycemia.  The May 
1996 IME concluded the veteran does not have hypoglycemia, as 
the medical evidence did not show the diagnostic criteria for 
hypoglycemia as being met.  The June 2000 VA endocrine 
examination concluded not only did the veteran not manifest 
hypoglycemia, but also that the veteran's entire medical 
history failed to show documented hypoglycemia.  The 
September 2000 mental examination reflects the psychiatrist's 
opinion that panic attacks do not induce hypoglycemia and his 
acceptance of the possibility of the reverse only if an 
endocrinologist rendered a confirmed diagnosis of the veteran 
with hypoglycemia.  As set forth above, an endocrinologist 
rendered a diagnosis of no hypoglycemia.

The Board finds that the totality of the medical evidence of 
record confirms the April 1985 observation of the veteran's 
in-service provider: his problem is dietary, not hormonal, 
and that symptoms are otherwise manifestations of his 
psychiatric disability.  A veteran is entitled to the benefit 
of the doubt when the evidence for and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  In the veteran's 
case, however, the evidence preponderates against service 
connection.  The weight of the medical evidence does not show 
him to have a confirmed hypoglycemia disorder.  38 C.F.R. 
§ 3.303 (2003); Caluza v. Brown, 7 Vet. App. at 506.  
Further, the VA mental examination concluded the veteran's 
panic attacks do not induce hypoglycemia.  Thus, there is no 
basis on which to conclude that claimed hypoglycemia is 
caused or aggravated by the veteran's service-connected panic 
disorder.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995). 


ORDER

Entitlement to service connection for hypoglycemia is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



